The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The following is an examiner’s statement of reasons for allowance:
The applicant claims a recording material cooling device for cooling a recording material which has passed through a fixing device comprising a belt; a plurality of rollers to stretch the belt including a driving roller; a cooling member to cool the inner peripheral surface of the belt; a feeding member to contact the outside surface of the belt to form a nip with the belt; a removing member to remove deposited matter on the inner periphery of the belt, a receiving container to receive the deposited matter removed from the belt; a holding member to hold the rollers, cooling member, and receiving container; the holding member swingable between a first position where the nip is formed and a second position where the belt and feeding member separate from each other; a swing center axis of the holding member extending substantially perpendicular to a rotational axis of the driving roller and a vertical direction; the receiving container including a bottom surface portion extending in the driving roller rotational axis direction and wall surface portion standing from the bottom surface portion to prevent deposited matter from falling from the receive container when the container swings to the second position which is not anticipated or rendered obvious by the prior art of record (italics indicate patentable subject matter).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Tanaka et al. is the patented parent application. 

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852